Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claim 14 is objected to because of the following informalities:  the “substate” should be “substrate”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-10 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11189706 (hereinafter Pat-06). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1. The claims 1 and 7 of Pat-06 discloses the claim 1.

Regarding claim 2. The claims 1 and 7 of Pat-06 discloses the claim 2.

Regarding claim 9. The claims 1 and 4-5 of Pat-06 discloses the claim 9.

Regarding claim 10. The claims 1 and 4-5 of Pat-06 discloses the claim 10.

Regarding claim 16. The claim 8 of Pat-06 discloses the claim 16. The Pat-06 discloses first portion and second portion whereas the claim 16 recites bottom portion and top portion. 

Regarding claim 17. The claims 8 and 10 of Pat-06 discloses the claim 17.

Allowable Subject Matter
Claims 1-20 would be allowable if overcome the rejections indicated above. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the side surface of the gate dielectric facing the gate electrode and a second portion of the side surface of the gate electrode being exposed to a first air gap, the first air gap extending between the side surface of the gate dielectric and the second portion of the side surface of the gate electrode”.

Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the gate dielectric layer and the gate electrode are exposed to the first air gap; a second air gap extending from the contact feature to the source/drain feature such that the contact feature and the source/drain feature are exposed to the second air gap”.

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a second portion of the first layer remains disposed within the first trench after the removing of the first portion of the first layer; forming a gate electrode within the first trench on the second portion of the first layer; and removing the second portion of the first layer to form a first air gap between the gate electrode and the gate dielectric layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826